DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5 are objected to because of the following informalities:  
Claims 3-5 each recite “first compression pressure of between…”  It is understood these should read “first compression pressure is between…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Belluye, US 2006/0169004].
Regarding claim 1:
Belluye teaches (Figs. 1-3):
Riding pants for a wearer (Belluye’s pants disclosed as “for practicing a sport” such that riding is considered as a sport), comprising: a waist portion (see annotated Fig. 2 – a below); a first upper leg portion (see annotated Fig. 2 – a below) and a second upper leg portion (see annotated Fig. 2 – a below); a first lower leg compression portion (see annotated Fig. 2 – a below) coupled to (panel assembly is conducted by sewing as described in paras 43-46) the first upper leg portion; a second lower leg compression portion (see annotated Figs. 2 – a below) coupled to the second upper leg portion; and wherein the first lower leg compression portion is configured to provide a first compression pressure to a first leg of the wearer (panel A of the first lower leg compression portion is “providing a compression effect”; para 43).

    PNG
    media_image1.png
    846
    743
    media_image1.png
    Greyscale

Regarding claim 2:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye further teaches wherein the second lower leg compression portion is configured to provide a second compression pressure to a second leg of the wearer.
(panel A’ of the second lower leg compression portion (refer to above annotated Fig. 2 – a identifying second lower leg compression portion) is “providing a compression effect”; para 43)

Regarding claim 13:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye further teaches wherein the first lower leg compression portion comprises a sleeve (see annotated Fig. 2 – b below) sized and dimensioned to extend from at least one of a first knee portion (see annotated Fig. 2 – b below) and the first upper leg portion to a first ankle (see annotated Fig. 2 – b below; see also “to…ankles”; para 36) of the wearer.

    PNG
    media_image2.png
    846
    743
    media_image2.png
    Greyscale


Regarding claim 14:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye further teaches further comprising a first knee break portion (see annotated Fig. 2 – c below) between the first upper leg portion and the first lower leg compression portion, wherein the first knee break portion is made of a material different than the first lower leg compression portion (material of D of the first knee break portion is “made of an open-mesh net” (para 43), while material of A of the first lower leg compression portion is a different material and is described in para 39.

    PNG
    media_image3.png
    846
    743
    media_image3.png
    Greyscale

Regarding claim 16:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye further teaches further teaches wherein the waist portion comprises a stretch panel (“third piece 10”; para 59; Belluye’s third pieces are stretch panels insofar as they have a “mean elasticity greater than that of the first pieces”; para 42)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over [Belluye, US 2006/0169004] as applied to claim 1 and further in view of [Rock, US 2016/0076175].
Regarding claim 3:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye does not expressly teach wherein the first compression pressure of between 5-50 mmHg.
However Belluye does teach that A of the first lower leg compression portion is a so-called “second” piece/panel (para 43) and that the “second” pieces afford a “compression greater than 7 mmHg” (para 39).  Thus Belluye at least teaches the first compression pressure is at least 7 mmHg.
However, Rock teaches, and in relation to “athletic garments” (Abstract) a compression pressure for compression garments configured to provide compression to the lower legs as “from about 5 mmHg to about 40 mmHg”.  Rock further teaches a compression garment “may provide a desired compression…for preventative and therapeutic purposes” and can address “poor blood circulation, muscle fatigue” and can further “provide compression on the body’s muscles to increase blood flow to improve performance, reduce injury risk, and accelerate muscle recovery” (para 3).
Because Rock is concerned with desired compression of a body part for preventative and therapeutic purposes and addressing blood circulation, muscle fatigue, injury risk, and muscle recovery and provides a range (i.e. “from about 5 mmHg to about 40 mmHg”) encompassing the claimed limitation, the claimed range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed compression values through routine experimentation in order to provide desired garment properties. The claimed compression is merely an optimum or workable compression and the composition of the fabric is expected to affect addressing blood circulation, muscle fatigue, injury risk, and muscle recovery properties of the garment in the lower leg region.

Regarding claim 4:
Belluye in view of Rock teaches the riding pants of claim 3, as set forth above.
Belluye does not expressly teach wherein the first compression pressure of between 10-30 mmHg.
However, Rock teaches, and in relation to “athletic garments” (Abstract) a compression pressure for compression garments configured to provide compression to the lower legs as “from about 5 mmHg to about 40 mmHg”.  Rock further teaches a compression garment “may provide a desired compression…for preventative and therapeutic purposes” and can address “poor blood circulation, muscle fatigue” and can further “provide compression on the body’s muscles to increase blood flow to improve performance, reduce injury risk, and accelerate muscle recovery” (para 3).
Because Rock is concerned with desired compression of a body part for preventative and therapeutic purposes and addressing blood circulation, muscle fatigue, injury risk, and muscle recovery and provides a range (i.e. “from about 5 mmHg to about 40 mmHg”) encompassing the claimed limitation, the claimed range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed compression values through routine experimentation in order to provide desired garment properties. The claimed compression is merely an optimum or workable compression and the composition of the fabric is expected to affect addressing blood circulation, muscle fatigue, injury risk, and muscle recovery properties of the garment in the lower leg region.

Regarding claim 5:
Belluye in view of Rock teaches the riding pants of claim 3, as set forth above.
Belluye does not expressly teach wherein the first compression pressure of between 20-45 mmHg.
However, Rock teaches, and in relation to “athletic garments” (Abstract) a compression pressure for compression garments configured to provide compression to the lower legs as “from about 5 mmHg to about 40 mmHg”.  Rock further teaches a compression garment “may provide a desired compression…for preventative and therapeutic purposes” and can address “poor blood circulation, muscle fatigue” and can further “provide compression on the body’s muscles to increase blood flow to improve performance, reduce injury risk, and accelerate muscle recovery” (para 3).
Because Rock is concerned with desired compression of a body part for preventative and therapeutic purposes and addressing blood circulation, muscle fatigue, injury risk, and muscle recovery and provides a range (i.e. “from about 5 mmHg to about 40 mmHg”) encompassing the claimed limitation, the claimed range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed compression values through routine experimentation in order to provide desired garment properties. The claimed compression is merely an optimum or workable compression and the composition of the fabric is expected to affect addressing blood circulation, muscle fatigue, injury risk, and muscle recovery properties of the garment in the lower leg region.

Regarding claim 10:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye does not expressly teach wherein the first lower leg compression portion has a gradient of elasticity.
However, Rock teaches a compression portion wherein the compression portion has a gradient of elasticity: “transitioning compression region may comprise a compression pressure gradient extending from the first end to the second end…in which the first end…comprises a greater compression pressure than the second end... In this regard, the compression pressure provided by the article along the length of the transitioning compression regions (e.g., the first transitioning compression region) may be non-uniform. The transitioning compression regions, for example, may be configured such that a gradual compression gradient along the length of the transition regions minimizes any undesirable abrupt changes in compression pressure along the length of the compression article” (para 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pants of Belluye such that its first lower leg compression portion has a gradient of elasticity, as in Rock para 18, in order to  minimize any undesirable abrupt changes in compression pressure along the length of the compression article, as taught by Rock (para 18).  One of ordinary skill would be motivated to adopt the change insofar as one of ordinary skill would recognize that panel A of the first lower leg compression portion has a different compression pressure than its adjacent panels D and I (refer to paras 37, 39, 42, 43 describing “first”, “second”, and “third” pieces/panels).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Belluye, US 2006/0169004].
Regarding claim 6:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye as embodied in Figs. 1-3 does not expressly teach wherein the first lower leg compression portion is made at least in part of an elastane material.
However, Belluye teaches the so-called “second” pieces of Belluye (part A of the lower compression part is a “second” piece (para 43)) are, “In an embodiment, it comprises a fabric…made up of 80/20 polyamide microfibers and elastane yarn” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the part A of the lower compression part of Belluye to be the 80/20 polyamide/elastane fabric of Belluye para 40 in order to yield the predictable result of arriving at a pants that performs adequately in the manner described by Belluye if only because Belluye expressly identifies the 80/20 polyamide/elastane as an appropriate material therefore.
In adopting the modification, one would arrive at the limitation wherein the first lower leg compression portion is made at least in part of an elastane material.

Regarding claim 7:
The modified Belluye teaches the riding pants of claim 6, as set forth above.
The modified Belluye as applied to claim 6 further meets the limitation wherein the first lower leg compression portion is made at least in part of a nylon and an elastane material because the modification as applied to claim 6 above is 80/20 polyamide/elastane, wherein it is known in the art that nylon and polyamide are synonymous.

Regarding claim 8:
The modified Belluye teaches the riding pants of claim 6, as set forth above.
The modified Belluye as applied to claim 6 further meets the limitation wherein the first lower leg compression portion comprises at least 15% elastane because the modification as applied to claim 6 is 20% elastane.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Belluye, US 2006/0169004] as applied to claim 6 and further in view of in view of [Young, US 2009/0113596].
The modified Belluye teaches the riding pants of claim 6, as set forth above.
The modified Belluye does not expressly teach wherein the first lower leg compression portion comprises at least 25% elastane.  Rather, the modification as applied to claim 6 is 80/20 polyamide elastane.
However, Young teaches a compression garment wherein “The preferred ratio is around 75% polyester or nylon or similar material and around 25% elastomeric material. This compression improves the circulation and thereby assists with recovery and reduces the likelihood of injury occurring” (para 67).  Young’s range “around 25% elastomeric” overlaps the claimed range insofar as “around 25% elastomeric” includes values that exceed 25%.
Because Young is concerned with desired compression of a body part and blood circulation, injury risk, muscle recovery and provides a range (i.e. “around 25% elastomeric”) encompassing the claimed limitation, the claimed range is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed % elastane values through routine experimentation in order to provide desired garment properties. The claimed % elastane is merely an optimum or workable percent and the % elastane of the fabric is expected to affect circulation, muscle fatigue, injury risk, and muscle recovery properties of the garment in the lower leg region.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over [Belluye, US 2006/0169004] as applied to claim 1 and further in view of [Sugino, US 2017/0295871].
Regarding claim 11:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye as embodied in Figs. 1-3 does not expressly teach wherein the first lower leg compression portion is made by circular knitting.
However, Belluye teaches the so-called “second” pieces of Belluye (part A of the lower compression portion is a “second” piece (para 43)) are, “In an embodiment, it comprises a fabric with a…locknit” (para 40).  Thus Belluye at least teaches knitted fabric.
However, Sugino teaches (para 25) a compression garment wherein “the material…is not particularly limited as long as it is stretchable so as to fit a wearer's body…The material…may be a warp knitted fabric or a circular knitted fabric, for example” (para 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the part A of the lower compression portion of Belluye to be made by circular knitting, as in Sugino para 25, in order to render it sufficiently stretchable so as to fit a wearer’s body, as taught by Sugino (para 25).
Regarding claim 12:
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye as embodied in Figs. 1-3 does not expressly teach wherein the first lower leg compression portion is made by flat knitting.
However, Belluye teaches the so-called “second” pieces of Belluye (part A of the lower compression portion is a “second” piece (para 43)) are, “In an embodiment, it comprises a fabric with a…locknit” (para 40).  Thus Belluye at least teaches knitted fabric.
However, Sugino teaches (para 25) a compression garment wherein “the material…is not particularly limited as long as it is stretchable so as to fit a wearer's body…The material…may be a warp knitted fabric or a circular knitted fabric, for example” (para 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the part A of the lower compression portion of Belluye to be made by flat knitting (i.e. “warp knitted”, as in Sugino para 25), in order to render it sufficiently stretchable so as to fit a wearer’s body, as taught by Sugino (para 25).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over [Belluye, US 2006/0169004] as applied to claim 1 and further in view of [Derderian, US 4,625,336].
Belluye teaches the riding pants of claim 1, as set forth above.
Belluye does not expressly teach wherein the waist portion comprises an adjustment mechanism.
However, Derderian teaches a “tight, form-fitting athletic garment with panels” wherein a waist portion comprises an adjustment mechanism (“drawstring 26”; col. 3 lines 16-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the waist portion of Belluye to comprise the adjustment mechanism of Derderian in order to yield the predictable result of affording a wearer with an unusually small waist an opportunity to secure the waist portion of the garment to the wearer’s waist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Hanrahan, US 4,086,790] teaches a circular knit to provide a compressive force of graduating degrees.
[Chapuis, US 2007/0022510] teaches a garment that can stimulate, support, and/or massage all of the muscles, as well as improve blood and lymphatic circulation when a restraining pressure is exerted.
[Shen, US 2014/0366585] teaches a knitted athletic performance garment configured to afford higher compression in performance zones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732